Title: To James Madison from William Hull, 12 December 1811 (Abstract)
From: Hull, William
To: Madison, James


12 December 1811, Newton. States that Reuben Attwater’s term as secretary of the Michigan Territory will expire on 1 Mar. 1812. Has approved of Attwater’s conduct in office and would find his reappointment “highly satisfactory.” Presumes that there will be no objection to the reappointment but mentions it because Attwater is now the acting governor. “I do not expect to return to the Territory, as early as the 1st. of march. It is therefore desirable that the appointment should be made, and the commission forwarded, so that he may receive it, before the 1st. of March, otherwise, there will be no Officer authorized to administer the goverment.”
